Citation Nr: 0409820	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-13 981	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to reimbursement of $200 for the GMAT test under the 
Licensing and Certification program.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1987 to October 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Cleveland, Ohio RO is the veteran's servicing RO.  In October 
2003, the veteran testified before the undersigned Veterans Law 
Judge at the RO in Cleveland, Ohio.  

In December 2002 and February 2003, the Buffalo, New York RO 
denied the matter of entitlement to an accelerated payment of 
educational assistance benefits under 38 U.S.C.A., Chapter 30 
(Montgomery GI Bill).  However, in April 2003, this RO issued the 
veteran a letter in which he was specifically told to disregard 
these prior determinations and that this matter was deferred 
pending the publication of regulations on this matter.  The Board 
refers this matter to the RO for action.  


FINDINGS OF FACT

1.  The veteran took a GMAT test in July 2002.

2.  The GMAT test was not taken as part of an approved program of 
education and the GMAT test was not an enrolled course which the 
veteran was taking as a refresher course, deficiency course, or 
other preparatory or special education or training course 
necessary to enable the veteran to pursue an approved program of 
education.  

3.  The GMAT test is not a licensing or certification test.



CONCLUSION OF LAW

The legal criteria for entitlement to reimbursement of $200 for 
the GMAT test under the Licensing and Certification program, are 
not met.  38 U.S.C.A. §§ 3002, 3014, 3034, 3452, 3501, 3672 (West 
2002); 38 C.F.R. §§ 21.7020, 21.7110, 21.7120, 21.7220, 21.7122 
(2003); VA Circular 22-01-01.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  

There are some claims to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to 
apply to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements had 
been satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point in 
remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  For 
example, wartime service is a statutory requirement for VA pension 
benefits.  Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help the veteran 
prove the claim; and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance would be 
helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Senator Rockefeller).  

Here, this case turns on statutory interpretation.  See Smith.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

Background and Analysis

The veteran has basic eligibility for Chapter 30 educational 
assistance benefits.  Currently, he seeks entitlement to 
reimbursement of $200 for the GMAT test under the Licensing and 
Certification program.  In correspondence and testimony, the 
veteran stated that the GMAT test is a test to demonstrate an 
individual's possession of the knowledge or skill required to 
enter into, maintain, or advance in employment in a predetermined 
and identified vocation profession, which is business.  He 
contends it is required to obtain admittance to master's degree 
program.  He maintains that this complies with VA Circular 22-01-
01 and Public Law 106-419.  

The applicable law provides that the VA will provide educational 
assistance to an eligible veteran who is pursuing an approved 
program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110.  
VA will approve a program of education under Chapter 30, United 
States Code, if it meets the definition of a program of education 
under 38 C.F.R. § 21.7020(b)(23) of this part, (2) it has an 
objective as described in 38 C.F.R. § 21.7020(b)(13) or (22) of 
this part, (3) the courses and subjects in the program are 
approved for VA training, and (4) the veteran is not already 
qualified for the objective of the program.  38 C.F.R. § 21.7110.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in any 
course or subject which a State approving agency has approved as 
provided in § 21.7220 of this part and which forms a part of a 
program of education as defined in § 21.7020(b)(23) of this part.  
Restrictions on this general rule are stated in § 21.7222(b) of 
this part.  38 U.S.C.A. §§ 3002(3), 3452; 38 C.F.R. § 21.7120.  A 
program of education, in pertinent part, is any unit course or 
subject or combination of courses or subjects which is pursued at 
an educational institution.  38 C.F.R. § 21.7020(b)(23).  A course 
of education offered by an educational institution generally must 
be approved by the appropriate state approving agency.  38 C.F.R. 
§ 21.7220.  The term "educational institution" includes vocational 
school, business school, junior college, university, or training 
establishment.  38 C.F.R. § 21.4200(a).

VA will not pay educational assistance for an enrollment in any 
course that has not been approved by a State approving agency or 
by the VA when that agency acts as a State approving agency.  38 
U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 21.7122(a), 21.7220.  VA will 
not pay educational assistance for an enrollment in any course 
which is not part of a veteran's program of education unless the 
veteran is enrolled in refresher courses (including courses which 
will permit the veteran to update knowledge and skills or be 
instructed in the technological advances which have occurred in 
the veteran's field of employment), deficiency courses, or other 
preparatory or special education or training courses necessary to 
enable the veteran to pursue an approved program of education.  38 
U.S.C.A. §§ 3002(3), 3034, 3452(b); 38 C.F.R. § 21.7122(b).

VA Circular 22-01-01 provides that previous law did not permit VA 
to approve payment of education benefits to students for taking 
licensing or certification tests.  In order for a student to 
receive education benefits, the student must have been pursuing an 
approved "program of education" as that term was defined in 38 
U.S.C. §3452(b) and §3501(a)(5).  Public Law 106-419 revises the 
term "program of education" in 38 U.S.C. §3452(b) and §3501(a)(5) 
to include certain licensing or certification tests.  Licensing or 
certification tests included are those that demonstrate an 
individual's possession of the knowledge or skill required to 
enter into, maintain, or advance in employment in a predetermined 
and identified vocation or profession.  Licensing or certification 
tests and the licensing or credentialing organizations that offer 
such tests must be approved before VA can pay benefits.  Public 
Law 106-419 revises 38 U.S.C. Chapter 36 to add a new §3689, 
Approval Criteria for Licensing and Certification Tests.  Benefits 
under 38 U.S.C. Chapters 30, 32 or 35 are payable for licensing or 
certification tests.  Benefits are not payable under 10 U.S.C. 
Chapter 1606.  The amount of educational assistance payable for a 
licensing or certification test is the lesser of $2,000, the fee 
charged for the test, or the amount payable based on the 
individual's remaining entitlement.  The number of months of 
entitlement charged to an individual for a licensing or 
certification test is equal to the number (including any fraction) 
determined by dividing the total amount of educational assistance 
paid to an individual by the full-time monthly institutional rate 
of educational assistance an individual would otherwise be paid.  
For Chapters 30 and 32, the full-time monthly institutional rate 
includes the additional amount payable for "kickers."  This 
provision applies to licensing and certification tests approved 
and taken on or after March 1, 2001.

In this case, the veteran took the GMAT test at the University of 
Cincinnati in July 2002.  The GMAT was not taken as part of an 
approved program of education.  Moreover, the GMAT test was not an 
enrolled course which the veteran was taking as a refresher 
course, deficiency course, or other preparatory or special 
education or training course necessary to enable the veteran to 
pursue an approved program of education.  Thus, there is no 
provision of VA law permitting reimbursement for the GMAT test, 
other than as an alleged licensing or certification test.  

As noted, in VA Circular 22-01-1, previous VA law did not permit 
VA to approve payment of education benefits to students for taking 
licensing or certification tests.  Under this new directive, 
certain licensing or certification tests maybe reimbursed.  The 
veteran contends that the GMAT comes within these parameters.  
However, it does not.  It is not a licensing or certification 
test.  While the veteran may believe that such testing 
demonstrates an individual's possession of the knowledge or skill 
required to enter into, maintain, or advance in employment in a 
predetermined and identified vocation or profession, the business 
field in general, the test does not lead to or provide a license 
or certification.  It is a pre-admission test required by certain 
educational institutions to be taken by applicants prior to 
admission into their educational programs.  

Although the Board is sympathetic to the veteran's claim, it does 
not have legal merit.  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to reimbursement of $200 for the GMAT test under the 
Licensing and Certification program is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



